TIPTON, J.
This is an appeal from an order of the Circuit Court'of Ray County dismissing appellants’ petition for a declaratory judgment action wherein the appellants seek to test the validity of the organization of the Consolidated School District C-4 of Caldwell County, Missouri.
The appellants are property owners, taxpayers and directors of school districts nos. 1, 2 and 3, all common school districts in Ray County, which with seventeen other common school districts were included in Consolidated School District C-4 of Caldwell County, in an election held July 25, 1949. The appellants bring this action for themselves and all others who wish to join.
The personal respondents are the officers and directors^of Consolidated School District No. C-4 of Caldwell County.
Appellants’ petition alleges that the, election of July 25, 1949, was illegal and void because the notices were not given as required by law; that the election was not conducted as required by the statutes; that there was fraud in the conduct of the election resulting in the wrongful intimidation and disenfranchisement of the voters; and that the ballots were not in the form required by the statutes nor the election secret as required by the State Constitution. Appellants further allege that the property and assets of the common school districts have been demanded by respondents; that appellants were uncertain as to their rights, status and duties as directors of the common school districts; and that as property owners and taxpayers they were uncertain as to their obligations to pay school taxes, the amounts due and the school district authorized to levy and collect such taxes. Declaratory relief appropriate to each allegation is prayed.
This Court en Banc, in the case of Spiking School District No. 71, DeKalb County, Missouri, et al., v. The Purported “Enlarged School District R-II, DeKalb County, Missouri,” a Purported Municipal Corporation, et al., No. 42,019, 362 Mo. 842, 245 S. W. (2d) 13, concurrently decided herewith, held that only the State in a direct proceeding in quo warranto has the right to challenge the validity of a consolidated school district, and affirmed the judgment of the trial court in dismissing a declaratory judgment petition which sought to challenge the validity of the enlarged school district.
For the reasons assigned in that case, the judgment of the Circuit Court of Ray County is affirmed.
All concur.